COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:         Paul Santiago Moody v. Howard M. Reiner, Administrator of
                             Estate of Victoriano G. Santiago Jr., Deceased

Appellate case number:       01-18-00426-CV

Trial court case number:     1106298

Trial court:                 County Civil Court at Law No. 2 of Harris County

       The Clerk of this Court’s July 12, 2018 notice requested that the county clerk file
an indigent clerk’s record, including the trial court’s signed order ruling on the contest to
the pro se appellant Paul Santiago Moody’s Statement of Inability to Afford Payment of
Court Costs or an Appeal Bond (“Statement”) with detailed findings of fact that comply
with Texas Rule of Civil Procedure 145, and the reporter’s record on the indigence hearing,
within 20 days of that notice. On July 12, 2018, the court reporter filed a July 3, 2018
motion hearing record of the appellee’s objection to the Statement where the trial court
sustained the objection. On July 31, 2018, the county clerk filed a supplemental clerk’s
record containing the trial court’s July 3, 2018 order sustaining plaintiff’s objection to the
Statement, but that order contained no findings of fact.

        Rule of Appellate Procedure 20.1 provides that a party who files such a Statement
in the trial court “is not required to pay costs in the appellate court unless the trial court
overruled the party’s claim of indigence in an order that complies with Texas Rule of Civil
Procedure 145.” TEX. R. APP. P. 20.1(b)(1). Because appellant’s indigence claim was not
overruled by an order with detailed findings of fact that complies with Rule 145, appellant
is not required to pay costs. See TEX. R. APP. P. 20.1(b)(1); TEX. R. CIV. P. 145(a), (f)(1).

       Accordingly, the Clerk of this Court is directed to mark appellant indigent in this
Court’s records and allowed to proceed without advance payment of the appellate filing,
clerk’s, and reporter’s record fees. On July 31, 2018, the court reporter had filed an info
sheet in this Court stating that there was a reporter’s record taken, but that no request or
payment had been made. Thus, the Court ORDERS the court reporter, Kevin J.
Bruzewski, to file the reporter’s record within 20 days of this Order, at no cost to appellant.
        Finally, because appellant is proceeding pro se, the Court ORDERS the county
clerk to file the clerk’s record within 20 days of the date of this Order and mail the clerk’s
and supplemental clerk’s and reporter’s records to the appellant, at no cost to appellant,
within 30 days of the date of this order, and shall certify the delivery date within 45 days
of the date of this order.

       It is so ORDERED.

Judge’s signature:   /s/ Laura C. Higley
                      Acting individually  Acting for the Court

Date: August 9, 2018